DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  “the ottoman and the aircraft seat configured to form the bed surface” should read “the ottoman and the aircraft seat are configured to form the bed surface.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120248245 A1) in view of McKee (US 20170283059 A1), Henshaw (US 20090243358 A1), ZARE (WO 2014071335 A1), and Jones (EP 2808255 A2).
Regarding claim 1, Schilwa discloses an aircraft interior structure with two monuments spaced a select distance from each other across a floor area of the cabin (Schilwa, figure 10, items 12i and 12h, base areas of two monuments separated by a space to accommodate a door), except:
a primary monument, the primary monument including a primary panel and one or more storage compartments, the primary panel being configured to actuate between a primary panel stowed position and a primary panel deployed position, the primary panel positioned within at least a portion of a floor area of an aircraft cabin when in the primary panel deployed position;
an auxiliary monument spaced a select distance from the primary monument across the floor area of the aircraft cabin, the auxiliary monument including an auxiliary panel, the auxiliary panel being configured to actuate between an auxiliary panel stowed position and an auxiliary panel deployed position, the auxiliary panel positioned within at least a portion of the floor area of the aircraft cabin when in the auxiliary panel deployed position, the at least a portion of the floor area where the primary panel is positioned when in the primary panel deployed position being positioned between the primary monument and the auxiliary monument, the at least a portion of the floor area where the auxiliary panel is positioned when the auxiliary panel deployed position being positioned between the primary monument and the auxiliary monument; and
a passenger seating section proximate to a passenger compartment, the passenger seating section including a footwell, the footwell being at least partially within the primary monument and proximate to the one or more storage compartments, the footwell corresponding to an aircraft seat within the passenger compartment, the aircraft seat being configured to form a bed surface when the aircraft seat is in a lie-flat position, at least a portion of the bed surface being within the footwell when the aircraft seat is in the lie-flat position, and the at least the portion of the bed surface being outside the footwell when the aircraft seat is in an upright position, at least a portion of the primary monument and at least a portion of the auxiliary monument being non-movable.
McKee teaches a primary monument, the primary monument (McKee, figure 7, item 700) including a primary panel (McKee, figure 7, items 725a and 725b, aisle doors) and one or more storage compartments, the primary panel being configured to actuate between a primary panel stowed position and a primary panel deployed position (McKee, figure 7, items 725a and 725b, aisle doors inherently open and close to satisfy the stowed (closed) and deployed (open) positions of the panel limitation), 
a passenger seating section proximate to a passenger compartment (McKee, figure 7, items 755a and 755b, passenger seats), the passenger seating section including a footwell (McKee, figure 7, item 735, footwell), the footwell being at least partially within the primary monument and proximate to the one or more storage compartments (McKee, figure 7, items 725b and 735, storage compartment near footwell) the footwell corresponding to an aircraft seat within the passenger compartment (McKee, abstract, sentence 2, footwell accommodates passengers immediately aft of the monument), at least a portion of the primary monument being non-moveable (McKee, figure 7, item 700 monument attached to floor).
Schliwa and McKee are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify one of the monuments of Schliwa (this monument hence being referred to as the primary monument) with the monument of McKee as Schliwa suggests that any monument may substituted and used in figure 10 items 12i and 12h.
Henshaw discloses an aircraft seat being configured to form a bed surface when the aircraft seat is in a lie-flat position (Henshaw, figures 2a and 2b, items 214 and 214’, seat configured to lie flat and form a bed), at least a portion of the bed surface being within the footwell when the aircraft seat is in the lie-flat position (Henshaw, figure 3b, item O1, bed surface encroaches on footwell space when in the lie flat position), and the at least the portion of the bed surface being outside the footwell when the aircraft seat is in an upright position (Henshaw, figures 2a and 2b, items 214 and 214’, seat lies outside of the footrest when upright).

    PNG
    media_image1.png
    431
    727
    media_image1.png
    Greyscale

Schliwa as modified by McKee and Henshaw are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the seat and footwell of Schliwa as modified by McKee with  the seat convertible into a bed where the bed lies partially in the footwell of Henshaw in order to allow passengers to lie flat when sleeping.
Zare teaches an auxiliary monument, the auxiliary monument (Zare, figure 10, item 100, aircraft monument) including an auxiliary panel (Zare, figure 10, item 18, panel on monument), the auxiliary panel being configured to actuate between an auxiliary panel stowed position and an auxiliary panel deployed position (Zare, figures 8,9, and 10, item 18, panel in different deployment configurations), at least a portion of the auxiliary monument being non-movable (Zare, figure 10, item 100, monument installed on aircraft).
Schliwa as modified by McKee and Henshaw and Zare  are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the other unmodified monument of Schliwa as modified by McKee and Henshaw (this monument hence called the auxiliary monument) with the monument of Zare as Schliwa suggests that any monument may substituted and used in figure 10 items 12i and 12h.
Jones teaches a monument where a moveable panel (Jones, figures 17 and 18, item 1702, moveable tray) is positioned within at least a portion of the floor area of the aircraft cabin when in the panel deployed position (Jones, figure 18, see callout below, tray extends into an area between two monuments), the at least a portion of the floor area where the panel is positioned when in the panel deployed position being positioned between the primary monument (Jones, figure 18, see callout below, primary monument) and the secondary monument (Jones. Figure 18, see callout below, secondary monument).

    PNG
    media_image2.png
    944
    645
    media_image2.png
    Greyscale

Schilwa as modified by McKee, Henshaw, and Zare and Jones are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the primary monument and secondary monuments and particularly the location of the panels of Schliwa as modified by McKee, Henshaw, and Zare with location of the panels deploying into the floor area between monuments and adjacent to the door of Jones in order to create a workstation using the otherwise un-utilized space in front of the aircraft door rather than using space in the aisle, which would impede on its usability or space on the other sides of the monuments, which would take up space that could be used by passenger seat.

Regarding claim 2, Schliwa as modified by McKee, Henshaw, Zare and Jones teaches the aircraft interior structure of Claim 1, further comprising:
a service area formed from at least one actuatable shelf (Zare, figure 10, item 18, panel forms deployable counter), the at least one actuatable shelf being coupled at least one of the primary panel or the auxiliary panel (Zare, figure 10, item 18, actuatable shelf formed by the deployment of the panel), the service area being configured to actuate between a service area stowed position and a service area deployed position (Zare, figures 8, 9, and 10, item 18, panel deploys to form counter).	

Regarding claim 3, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the at least one actuatable shelf including a primary shelf coupled to the primary panel (Jones, figure 18, item 1702, primary panel forms deployable counter) and an auxiliary shelf coupled to an auxiliary panel (Zare, figure 10, item 18, auxiliary panel forms deployable counter), the service area being in the service area stowed position when the primary panel is in the primary panel stowed position and the auxiliary panel is in the auxiliary panel stowed position (Zare, figures 8, 9, and 10, item 18, panel deploys to form counter).
	
Regarding claim 4, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 1, including at least one crew member aircraft seat coupled to at least one of the primary panel or the auxiliary panel (Zare, figure 8, items 64, stowable crew seat attached to monument), the at least one crew member aircraft seat being configured to actuate between a crew member aircraft seat stowed position and a crew member aircraft seat deployed position (Zare, figure 10, item 12, seat rendered inaccessible by deployment of panel).

Regarding claim 5, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 4, the at least one crew member aircraft seat including an auxiliary crew member aircraft seat coupled to the auxiliary panel (Zare, figure 8, items 64, stowable crew seat attached to monument) and auxiliary crew member aircraft seat being accessible when the auxiliary panel is in the auxiliary panel stowed position (Zare, figure 10, item 14, seat rendered inaccessible by deployment of panel (14)).
except: the at least one crew member aircraft seat also including a primary crew member aircraft seat coupled to the primary panel and the primary crew member aircraft seat and the auxiliary crew member aircraft seat being accessible when the primary panel is in the primary panel stowed position and the auxiliary panel is in the auxiliary panel stowed position, the primary crew member aircraft seat and the auxiliary crew member aircraft seat being inaccessible when the primary panel is in the primary panel deployed position and the auxiliary panel is in the auxiliary panel deployed position.
Zare teaches the at least one crew member aircraft seat also including a crew member aircraft seat coupled to a panel (Zare, figure 8, items 64, stowable crew seat attached to monument) and the crew member aircraft seat being accessible when the panel is in the panel stowed position (Zare, figure 10, item 14, seat rendered inaccessible by deployment of panel (14)).
Schliwa as modified by McKee, Henshaw, Zare, and Jones and Zare are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the primary monument including the primary panel of Schliwa as modified by McKee, Henshaw, Zare, and Jones with the crew seat with the headrest attached to the primary panel of Zare in order to provide a seat for a crew member.

Regarding claim 6, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 5, the primary crew member aircraft seat (Zare, see claim 5, figure 8, items 64, stowable crew seat attached to monument) and the auxiliary crew member aircraft seat (Zare, see claim 1, figure 8, items 64, stowable crew seat attached to monument) being actuatable between the crew member aircraft seat stowed position and a crew member aircraft seat deployed position when the primary panel is in the primary panel stowed position and the auxiliary panel is in the auxiliary panel stowed position (Zare, figure 8, items 14 and 64, cabin attendant seat 64 folded up when panel 14 stowed).

Regarding claim 7, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 1, the auxiliary panel (Zare, figure 8, items 12 and 14, headrest 12 and associated panel 14 form deployable auxiliary panel)  being configured to be in the auxiliary panel stowed position when the primary panel (Jones, figure 18, item 1702, deployable tray forms primary panel) is in the primary panel stowed position, the auxiliary panel being configured to be in the auxiliary panel deployed position when the primary panel is in the primary panel deployed position (Auxiliary panel of Zare capable of being in the deployed position when the primary panel of Jones is deployed).

Regarding claim 8, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 1, the footwell being configured to fit in a space within the primary monument at least partially defined by a depth of the one or more storage compartments (McKee, figure 1, items 150 and 130d, footwell and adjacent storage compartment).

Regarding claim 9, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 1, the primary monument and the auxiliary monument being separated by a floor area within an aircraft cabin including the aircraft interior structure (Schliwa, figure 10, items 12i and 12h, base areas of two monuments separated by a space to accommodate a door (18)).

Regarding claim 10, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 9, the one or more storage compartments (Zare, figure 10, item 16, storage compartment) being accessible from at least one of the floor area of the aircraft cabin when the primary panel is in the primary deployed position (Zare, figure 9, items 14 and 16, panel (14) deploys to allow access to compartment (16)) or an aircraft aisle of the aircraft cabin (Zare, figure 3, item 72, upper storage area accessible from the aisle).

Regarding claim 11, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 10, the floor area leading to an egress point of the aircraft cabin, the primary monument and the auxiliary monument flanking the egress point of the aircraft cabin  (Schliwa, figure 10, items 12i and 12h, base areas of two monuments separated by a space to accommodate a door (18)), the primary panel (Jones, figure 18, item 1702) and the auxiliary panel (Zare, figure 10, item 18) providing access to the egress point when the primary panel is in the primary panel stowed position (Jones, figures 17 and 18, primary panel obstructs door when deployed but not when stowed) and the auxiliary panel is in the auxiliary panel stowed position (Zare, figures 8 and 10, item 14,  auxiliary panel obstructs door when deployed, but not when stowed).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120248245 A1) in view of McKee (US 20170283059 A1), , Henshaw (US 20090243358 A1), ZARE (WO 2014071335 A1), and Jones (EP 2808255 A2) as applied to claim 1 and further in view of Carlioz (US 20160272323 A1).

Regarding claim 12, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 1, the passenger seating section including an ottoman within the footwell (Henshaw, figure 8, item 668, pullout ottoman below footrest), the ottoman corresponding to the aircraft seat within the passenger compartment (Henshaw, figure 8, item 668, pullout ottoman and corresponding seat), except: 
where the ottoman and the aircraft seat are configured to form the bed surface when the aircraft seat is in the lie-flat position. 
Carlioz teaches an aircraft seat (Carlioz, figure 14, item 16, passenger seat) with an ottoman (Carlioz, figure 14, items 22 and paragraph 47; lower surface can be used as an ottoman) that is also used as part of the bed when the seat is in a bed position (Carlioz, figure 14 and claim 1, seats configured to convert between bed and seat positions).
Schliwa as modified by McKee, Henshaw, Zare, and Jones and Carlioz are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the pull out ottoman of Schliwa as modified by McKee, Henshaw, Zare, and Jones with the ottoman used as part of the bed surface when the seat is converted to a bed of Carlioz in order to reduce the seat complexity by eliminating the need for a separate bed end in the footwell and ottoman.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa (US 20120248245 A1) in view of McKee (US 20170283059 A1), Henshaw (US 20090243358 A1), ZARE (WO 2014071335 A1), and Jones (EP 2808255 A2) .

Regarding claim 13, Schilwa discloses an aircraft interior structure with two monuments spaced a select distance from each other across a floor area of the cabin (Schilwa, figure 10, items 12i and 12h, base areas of two monuments separated by a space to accommodate a door) except:
a primary monument, the primary monument including a primary panel and one or more storage compartments, the primary panel being configured to actuate between a primary panel stowed position and a primary panel deployed position, the primary panel positioned within at least a portion of a floor area of an aircraft cabin when in the primary panel deployed position;
an auxiliary monument spaced a select distance from the primary monument across the floor area of the aircraft cabin, the auxiliary monument including an auxiliary panel, the auxiliary panel being configured to actuate between an auxiliary panel stowed position and an auxiliary panel deployed position, the auxiliary panel positioned within at least a portion of the floor area of the aircraft cabin when in the auxiliary panel deployed position, the at least a portion of the floor area where the primary panel is positioned when in the primary panel deployed position being positioned between the primary monument and the auxiliary monument, the at least a portion of the floor area where the auxiliary panel is positioned when the auxiliary panel deployed position being positioned between the primary monument and the auxiliary monument; and
a passenger seating section proximate to a passenger compartment, the passenger seating section including a footwell, the footwell being at least partially within the primary monument and proximate to the one or more storage compartments, the footwell corresponding to an aircraft seat within the passenger compartment, the aircraft seat being configured to form a bed surface when the aircraft seat is in a lie-flat position, at least a portion of the bed surface being within the footwell when the aircraft seat is in the lie-flat position, and the at least the portion of the bed surface being outside the footwell when the aircraft seat is in an upright position, at least a portion of the primary monument and at least a portion of the auxiliary monument being non-movable.
McKee discloses a primary monument, the primary monument (McKee, figure 7, item 700) including a primary panel (McKee, figure 7, items 725a and 725b, aisle doors) and one or more storage compartments, the primary panel being configured to actuate between a primary panel stowed position and a primary panel deployed position (McKee, figure 7, items 725a and 725b, aisle doors inherently open and close to satisfy the stowed (closed) and deployed (open) positions of the panel limitation), 
a passenger seating section proximate to a passenger compartment (McKee, figure 7, items 755a and 755b, passenger seats), the passenger seating section including a footwell (McKee, figure 7, item 735, footwell), the footwell being at least partially within the primary monument and proximate to the one or more storage compartments (McKee, figure 7, items 725b and 735, storage compartment near footwell) the footwell corresponding to an aircraft seat within the passenger compartment (McKee, abstract, sentence 2, footwell accommodates passengers immediately aft of the monument),
a façade including a passenger seating section proximate to a passenger compartment (McKee, figure 6, item 610, façade is comprised by aft facing wall), the façade being couplable to a surface of the primary monument facing the passenger compartment (McKee, figure 7, item 610, aft facing wall facing seats 755a and 755b), 
at least a portion of the primary monument being non-moveable (McKee, figure 7, item 700 monument attached to floor).
Schliwa and McKee are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify one of the monuments of Schliwa (this monument hence being referred to as the primary monument) with the monument of McKee as Schliwa suggests that any monument may substituted and used in figure 10 items 12i and 12h.
Henshaw discloses an aircraft seat being configured to form a bed surface when the aircraft seat is in a lie-flat position (Henshaw, figures 2a and 2b, items 214 and 214’, seat configured to lie flat and form a bed), at least a portion of the bed surface being within the footwell when the aircraft seat is in the lie-flat position (Henshaw, figure 3b, item O1, bed surface encroaches on footwell space when in the lie flat position), and the at least the portion of the bed surface being outside the footwell when the aircraft seat is in an upright position (Henshaw, figures 2a and 2b, items 214 and 214’, seat lies outside of the footrest when upright).

    PNG
    media_image1.png
    431
    727
    media_image1.png
    Greyscale

Schliwa as modified by McKee and Henshaw are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the seat and footwell of Schliwa as modified by McKee and Jones with  the seat convertible into a bed where the bed lies partially in the footwell of Henshaw in order to allow passengers to lie flat when sleeping.
Zare teaches an auxiliary monument, the auxiliary monument (Zare, figure 10, item 100, aircraft monument) including an auxiliary panel (Zare, figure 10, item 18, panel on monument), the auxiliary panel being configured to actuate between an auxiliary panel stowed position and an auxiliary panel deployed position (Zare, figures 8,9, and 10, item 18, panel in different deployment configurations), at least a portion of the auxiliary monument being non-movable (Zare, figure 10, item 100, monument installed on aircraft).
Schliwa as modified by McKee, Jones, and Henshaw and Zare  are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the other unmodified monument of Schliwa as modified by McKee, Jones and Henshaw (this monument hence called the auxiliary monument) with the monument of Zare as Schliwa suggests that any monument may substituted and used in figure 10 items 12i and 12h.
Jones teaches a monument where a moveable panel (Jones, figures 17 and 18, item 1702, moveable tray) is positioned within at least a portion of the floor area of the aircraft cabin when in the panel deployed position (Jones, figure 18, see callout below, tray extends into an area between two monuments), the at least a portion of the floor area where the panel is positioned when in the panel deployed position being positioned between the primary monument (Jones, figure 18, see callout below, primary monument) and the secondary monument (Jones. Figure 18, see callout below, secondary monument).

    PNG
    media_image2.png
    944
    645
    media_image2.png
    Greyscale

Schilwa as modified by McKee, Henshaw, and Zare and Jones are both considered analogous art as they are both in the same field of aircraft cabin design. It would have been obvious before the effective filing date for one of ordinary skill in the art of the application to modify the primary monument and secondary monuments and particularly the location of the panels of Schliwa as modified by McKee with location of the panel deploying into the floor area between monuments  and adjacent to the door of Jones in order to create a workstation using the otherwise un-utilized space in front of the aircraft door rather than using space in the aisle, which would impede on its usability or space on the other sides of the monuments, which would take up space that could be used by passenger seat.



Regarding claim 14, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 13, the façade including the footwell and the opening configured to provide access to the footwell (McKee, figure 7, item 735, footwell which opens towards the passenger seats), the surface of the primary monument including a cavity configured to receive an extended portion of the façade corresponding to the footwell (McKee, figure 7, item 740, ledge of footwell cavity in monument).

Regarding claim 15, Schliwa as modified by McKee, Henshaw, Zare, and Jones teaches the aircraft interior structure of Claim 13, the façade including the opening configured to provide access to the footwell (McKee, figure 7, item 735, footwell which opens towards the passenger seats), the surface of the primary monument including a cavity configured to operate as the footwell (McKee, figure 7, item 740, ledge of footwell cavity in monument).

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. Applicant has amended the independent claims 1 and 14 to include new limitations and argues writing that Henshaw does not disclose “at least a portion of the bed surface being within the footwell when the aircraft seat is in the lie-flat position and the at least the portion of the being outside the footwell when the aircraft seat is in an upright position.” This is not the case. For clarification a footwell is defined by the space below an upper seat/bed (see callout below). A portion of the seat (see callout below) is outside of the footwell when the seat is upright and inside of the footwell when the seat lies flat. 
    PNG
    media_image3.png
    766
    659
    media_image3.png
    Greyscale

Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amstutz (DE 102008039635 A1) teaches a monument with a panel that deploys into a bed for allowing crew to rest.
Weitzel (DE 102011116519 A1) teaches a monument with a deployable panel that extends behind an aircraft seat.
Godecker (US 20130187000 A1) teaches an aircraft galley comprising two monuments with shelving panels that deploy into the region between the two monuments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642